Exhibit 13 TEXAS INSTRUMENTS| 2 |2 For Years Ended December 31, Consolidated statements of income [Millions of dollars, except share and per-share amounts] Revenue $ $ $ Cost of revenue Gross profit Research and development Selling, general and administrative Restructuring expense 33 Gain on divestiture (144 ) — — Operating profit Other income (expense) net 37 26 44 Income before income taxes Provision for income taxes Net income $ $ $ Earnings per common share: Basic $ $ $ Diluted $ $ $ Average shares outstanding (millions): Basic Diluted Cash dividends declared per share of common stock $ $ $ See accompanying notes. TEXAS INSTRUMENTS| 3 |2 For Years Ended December 31, Consolidated statements of comprehensive income [Millions of dollars] Net income $ $ $ Other comprehensive income (loss): Available-for-sale investments: Unrealized gains (losses), net of tax benefit (expense) of ($3), ($9) and $20 7 17 (38 ) Reclassification of recognized transactions, net of tax benefit (expense) of $0, ($3) and $0 — 6 — Net actuarial gains (losses) of defined benefit plans: Adjustment, net of tax benefit (expense) of $61, ($38) and $282 (154 ) 91 (476 ) Reclassification of recognized transactions, net of tax benefit (expense) of ($36), ($27) and ($17) 65 62 32 Prior service cost of defined benefit plans: Adjustment, net of tax benefit (expense) of ($1), $1 and $1 2 (1 ) 14 Reclassification of recognized transactions, net of tax benefit (expense) of $0, $3 and ($1) — (6 ) 2 Total (80 ) (466 ) Total comprehensive income $ $ $ See accompanying notes. TEXAS INSTRUMENTS| 4 |2 December 31, Consolidated balance sheets [Millions of dollars, except share amounts] Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Property, plant and equipment at cost Less accumulated depreciation (3,227 ) (3,547 ) Property, plant and equipment, net Long-term investments Goodwill Acquisition-related intangibles 76 Deferred income taxes Capitalized software licenses, net Overfunded retirement plans 31 64 Other assets 45 51 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued compensation Income taxes payable Accrued expenses and other liabilities Total current liabilities Underfunded retirement plans Deferred income taxes 86 67 Deferred credits and other liabilities Total liabilities Stockholders’ equity: Preferred stock, $25 par value. Authorized – 10,000,000 shares. Participating cumulative preferred. None issued. — — Common stock, $1 par value. Authorized – 2,400,000,000 shares. Shares issued: 2010 – 1,740,166,101; 2009 – 1,739,811,721 Paid-in capital Retained earnings Less treasury common stock at cost. Shares: 2010 – 572,722,397; 2009 – 499,693,704 (16,411 ) (14,549 ) Accumulated other comprehensive income (loss), net of taxes (701 ) (621 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. TEXAS INSTRUMENTS| 5 |2 For Years Ended December 31, Consolidated statements of cash flows [Millions of dollars] Cash flows from operating activities: Net income $ $ $ Adjustments to net income: Depreciation Stock-based compensation Amortization of acquisition-related intangibles 48 48 37 Gain on divestiture (144 ) — — Deferred income taxes (188 ) (182 ) Increase (decrease) from changes in: Accounts receivable (231 ) (364 ) Inventories (304 ) 43 Prepaid expenses and other current assets (8 ) 35 (125 ) Accounts payable and accrued expenses 57 5 (325 ) Accrued compensation (38 ) (141 ) Income taxes payable 49 73 38 Other 12 28 (35 ) Net cash provided by operating activities Cash flows from investing activities: Additions to property, plant and equipment (1,199 ) (753 ) (763 ) Proceeds from divestiture — — Purchases of short-term investments (2,510 ) (2,273 ) (1,746 ) Sales, redemptions and maturities of short-term investments Purchases of long-term investments (8 ) (9 ) (9 ) Redemptions and sales of long-term investments 64 55 Business acquisitions, net of cash acquired (199 ) (155 ) (19 ) Net cash used in investing activities (1,057 ) (1,096 ) (1,182 ) Cash flows from financing activities: Dividends paid (592 ) (567 ) (537 ) Sales and other common stock transactions Excess tax benefit from share-based payments 13 1 19 Stock repurchases (2,454 ) (954 ) (2,122 ) Net cash used in financing activities (2,626 ) (1,411 ) (2,430 ) Net increase (decrease) in cash and cash equivalents (282 ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ $ See accompanying notes. TEXAS INSTRUMENTS| 6 |2 Consolidated statements of stockholders’ equity Common Stock Paid-in Capital Retained Earnings Treasury Common Stock Accumulated Other Comprehensive Income (Loss) [Millions of dollars, except per-share amounts] Balance, December 31, 2007 $ ) $ ) Net income — Dividends declared on common stock ($.41 per share) — — (537 ) — — Common stock issued on exercise of stock options — (153 ) — — Stock repurchases — — — (2,014 ) — Stock-based compensation transactions — Tax impact from exercise of options — 31 — — — Other comprehensive income (loss), net of tax — (466 ) Other — — (3 ) — — Balance, December 31, 2008 (13,814 ) (790 ) Net income — Dividends declared on common stock ($.45 per share) — — (567 ) — — Common stock issued on exercise of stock options — (120 ) — — Stock repurchases — — — (961 ) — Stock-based compensation transactions — Tax impact from exercise of options — (2 ) — — — Other comprehensive income (loss), net of tax — Other — — (5 ) — — Balance, December 31, 2009 (14,549 ) (621 ) Net income — Dividends declared on common stock ($.49 per share) — — (592 ) — — Common stock issued on exercise of stock options — (182 ) — — Stock repurchases — — — (2,450 ) — Stock-based compensation transactions — Tax impact from exercise of options — 21 — — — Other comprehensive income (loss), net of tax — (80 ) Other — (1 ) (7 ) — — Balance, December 31, 2010 $ ) $ ) See accompanying notes. TEXAS INSTRUMENTS| 7 |2 Notes to financial statements 1. Description of business and significant accounting policies and practices Business: At Texas Instruments (TI), we design and make semiconductors that we sell to electronics designers and manufacturers all over the world. We have three reportable segments, which are established along major product categories as follows: Analog – consists of high-volume analog & logic, high-performance analog and power management products; Embedded Processing – consists of digital signal processors (DSPs) and microcontrollers used in catalog, communications infrastructure and automotive applications; and Wireless – consists of connectivity products, OMAP™ applications processors and basebands for wireless applications, including handsets. In addition, we report the results of our remaining business activities in Other. Other includes our smaller semiconductor operating segments that include product lines such as DLP® products (primarily used in projectors to create high-definition images) and custom semiconductors known as application-specific integrated circuits (ASICs), as well as our handheld graphing and scientific calculators. Other also includes royalties received for our patented technology that we license to other electronics companies and revenue from transitional supply agreements entered into in connection with acquisitions and divestitures. See Note 15 for additional information on our business segments. Basis of presentation: The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (U.S. GAAP). The basis of these financial statements is comparable for all periods presented herein, except for the adoption of: · A new accounting standard on business combinations as of January 1, 2009, the impact of which was not significant, and · A new accounting standard on fair-value measurements for non-financial assets and liabilities as of January 1, 2009, which primarily resulted in additional disclosures regarding fair-value measurements. The consolidated financial statements include the accounts of all subsidiaries. All intercompany balances and transactions have been eliminated in consolidation. All dollar amounts in the financial statements and tables in the notes, except per-share amounts, are stated in millions of U.S. dollars unless otherwise indicated. We have reclassified certain amounts in the prior periods’ financial statements to conform to the 2010 presentation. The preparation of financial statements requires the use of estimates from which final results may vary. Revenue recognition: We recognize revenue from direct sales of our products to our customers, including shipping fees, when title passes to the customer, which usually occurs upon shipment or delivery, depending upon the terms of the sales order; when persuasive evidence of an arrangement exists; and when collectability is reasonably assured. Revenue from sales of our products that are subject to inventory consignment agreements is recognized when the customer pulls product from consignment inventory that we store at designated locations. Estimates of product returns for quality reasons and of price allowances (based on historical experience, product shipment analysis and customer contractual arrangements) are recorded when revenue is recognized. Allowances include volume-based incentives and special pricing arrangements. In addition, we record allowances for accounts receivable that we estimate may not be collected. We recognize revenue from direct sales of our products to our distributors, net of allowances, consistent with the principles discussed above. Title transfers to the distributors at delivery or when the products are pulled from consignment inventory and payment is due on our standard commercial terms; payment terms are not contingent upon resale of the products. We also grant discounts to some distributors for prompt payments. We calculate credit allowances based on historical data, current economic conditions and contractual terms. For instance, we sell to distributors at standard published prices, but we may grant them price adjustment credits in response to individual competitive opportunities they may have. To estimate allowances, we use statistical percentages of revenue, determined quarterly, based upon recent historical adjustment trends. We also provide distributors an allowance to scrap certain slow-moving or obsolete products in their inventory, estimated as a negotiated fixed percentage of each distributor’s purchases from us. In addition, if we publish a new price for a product that is lower than that paid by distributors for the same product still remaining in each distributor’s on-hand inventory, we may credit them for the difference between those prices. The allowance for this type of credit is based on the identified product price difference applied to our estimate of each distributor’s on-hand inventory of that product. We believe we can reasonably and reliably estimate allowances for credits to distributors in a timely manner. TEXAS INSTRUMENTS| 8 |2 We determine the amount and timing of royalty revenue based on our contractual agreements with intellectual property licensees. We recognize royalty revenue when earned under the terms of the agreements and when we consider realization of payment to be probable. Where royalties are based on a percentage of licensee sales of royalty-bearing products, we recognize royalty revenue by applying this percentage to our estimate of applicable licensee sales. We base this estimate on historical experience and an analysis of each licensee’s sales results. Where royalties are based on fixed payment amounts, we recognize royalty revenue ratably over the term of the royalty agreement. Where warranted, revenue from licensees may be recognized on a cash basis. We include shipping and handling costs in cost of revenue. Advertising costs: We expense advertising and other promotional costs as incurred. This expense was $44 million in 2010, $42 million in 2009 and $123 million in 2008. Income taxes: We account for income taxes using an asset and liability approach. We record the amount of taxes payable or refundable for the current year and the deferred tax assets and liabilities for future tax consequences of events that have been recognized in the financial statements or tax returns. We record a valuation allowance when it is more likely than not that some portion or all of the deferred tax assets will not be realized. Other assessed taxes: Some transactions require us to collect taxes such as sales, value-added and excise taxes from our customers. These transactions are presented in our statements of income on a net (excluded from revenue) basis. Earnings per share (EPS): Unvested awards of share-based payments with rights to receive dividends or dividend equivalents, such as our restricted stock units (RSUs), are considered to be participating securities and the two-class method is used for purposes of calculating EPS for common stock. Under the two-class method, a portion of net income is allocated to these participating securities and, therefore, is excluded from the calculation of EPS for common stock, as shown in the table below. Computation and reconciliation of earnings per common share are as follows (shares in millions): Net Income Shares EPS Net Income Shares EPS Net Income Shares EPS Basic EPS: Net income $ $ $ Less income allocated to RSUs ) ) ) Income allocated to common stock for basic EPS calculation $ Adjustment for dilutive shares: Stock-based compensation plans 14 9 13 Diluted EPS: Net income $ $ $ Less income allocated to RSUs ) ) ) Income allocated to common stock for diluted EPS calculation $ Options to purchase 88 million, 135 million and 123 million shares of common stock that were outstanding during 2010, 2009 and 2008 were not included in the computation of diluted EPS because their exercise price was greater than the average market price of the common shares and, therefore, the effect would be anti-dilutive. Investments: We present investments on our balance sheets as cash equivalents, short-term investments or long-term investments. Specific details are as follows: Cash equivalents and short-term investments: We consider investments in debt securities with original maturities of three months or less to be cash equivalents. We consider investments in liquid debt securities with maturities beyond three months from the date of our investment as being available for use in current operations and include these investments in short-term investments. The primary objectives of our cash equivalent and short-term investment activities are to preserve capital and maintain liquidity while generating appropriate returns. Long-term investments: Long-term investments consist of auction-rate securities, mutual funds, venture capital funds and non-marketable equity securities. TEXAS INSTRUMENTS| 9 |2 Classification of investments: Depending on our reasons for holding the investment and our ownership percentage, we classify investments in securities as available-for-sale, trading, equity-method or cost-method investments, which are more fully described in Note 7. We determine cost or amortized cost, as appropriate, on a specific identification basis. Inventories: Inventories are stated at the lower of cost or estimated net realizable value. Cost is generally computed on a currently adjusted standard cost basis, which approximates costs on a first-in first-out basis. Standard costs are based on the normal utilization of installed factory capacity. Costs associated with underutilization of capacity are expensed as incurred. Inventory held at consignment locations is included in our finished goods inventory, as we retain full title and rights to the product. We review inventory quarterly for salability and obsolescence. A specific allowance is provided for inventory considered unlikely to be sold. Remaining inventory includes a salability and obsolescence allowance based on an analysis of historical disposal activity. We write off inventory in the period in which disposal occurs. Property, plant and equipment and other capitalized costs: Property, plant and equipment are stated at cost and depreciated over their estimated useful lives using the straight-line method. Leasehold improvements are amortized using the straight-line method over the shorter of the remaining lease term or the estimated useful lives of the improvements. We amortize acquisition-related intangibles on a straight-line basis over the estimated economic life of the assets. Capitalized software licenses generally are amortized on a straight-line basis over the term of the license. Fully depreciated or amortized assets are written off against accumulated depreciation or amortization. Impairments of long-lived assets: We regularly review whether facts or circumstances exist that indicate the carrying values of property, plant and equipment or other long-lived assets, including intangible assets, are impaired. We assess the recoverability of assets by comparing the projected undiscounted net cash flows associated with those assets to their respective carrying amounts. Any impairment charge is based on the excess of the carrying amount over the fair value of those assets. Fair value is determined by available market valuations, if applicable, or by discounted cash flows (DCF). Goodwill: Goodwill is not amortized but is reviewed for impairment annually, or more frequently if certain impairment indicators arise. We complete our annual goodwill impairment tests as of October 1 for our reporting units. The test compares the fair value for each reporting unit to its associated carrying value including goodwill. Foreign currency: The functional currency for our non-U.S. subsidiaries is the U.S. dollar. Accounts recorded in currencies other than the U.S. dollar are remeasured into the functional currency. Current assets (except inventories), deferred income taxes, other assets, current liabilities and long-term liabilities are remeasured at exchange rates in effect at the end of each reporting period. Inventories, and property, plant and equipment and depreciation thereon, are remeasured at historic exchange rates. Revenue and expense accounts other than depreciation for each month are remeasured at the appropriate daily rate of exchange. Currency exchange gains and losses from remeasurement are credited or charged to Other income (expense) net (OI&E). Derivatives and hedging: We use derivative financial instruments to manage exposure to foreign exchange risk. These instruments are primarily forward foreign currency exchange contracts that are used as economic hedges to reduce the earnings impact exchange rate fluctuations may have on our non-U.S. dollar net balance sheet exposures or for specified non-U.S. dollar forecasted transactions. Gains and losses from changes in the fair value of these forward foreign currency exchange contracts are credited or charged to OI&E. We do not use derivatives for speculative or trading purposes. We do not apply hedge accounting to our foreign currency derivative instruments. Changes in accounting standards: In October 2009, the Financial Accounting Standards Board (FASB) concurrently issued the following Accounting Standards Updates (ASUs): · ASU No. 2009 – 14 - Software (Topic 985): Certain Revenue Arrangements That Include Software Elements. This standard removes tangible products from the scope of software revenue recognition guidance and also provides guidance on determining whether software deliverables in an arrangement that includes a tangible product, such as embedded software, are within the scope of the software revenue guidance. · ASU No. 2009 – 13 - Revenue Recognition (Topic 605): Multiple-Deliverable Revenue Arrangements. This standard modifies the revenue recognition guidance for arrangements that involve the delivery of multiple elements, such as product, software, services and support, to a customer at different times as part of a single revenue generating transaction. This standard provides principles and application guidance to determine whether multiple deliverables exist, how the individual deliverables should be separated and how to allocate the revenue in the arrangement among those separate deliverables. The standard also expands the disclosure requirements for multiple deliverable revenue arrangements. TEXAS INSTRUMENTS| 10 |2 We will apply these standards on a prospective basis for revenue arrangements entered into or materially modified beginning January 1, 2011. We have evaluated the potential impact of these standards and have determined they will have no significant impact on our financial position or results of operations. In January 2010, the FASB issued ASU No. 2010 – 06 - Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. This standard amends the disclosure guidance with respect to fair value measurements for both interim and annual reporting periods. Specifically, this standard requires new disclosures for significant transfers of assets or liabilities between Level 1 and Level 2 in the fair value hierarchy; separate disclosures for purchases, sales, issuance and settlements of Level 3 fair value items on a gross, rather than net basis; and more robust disclosure of the valuation techniques and inputs used to measure Level 2 and Level 3 assets and liabilities. Except for the detailed disclosures of changes in Level 3 items, which will be effective for us as of January 1, 2011, the remaining new disclosure requirements were effective for us as of January 1, 2010. We have included these new disclosures, as applicable, in Note 7. In April 2010, the FASB issued ASU No. 2010 – 17 - Revenue Recognition - Milestone Method (Topic 605): Milestone Method of Revenue Recognition. This standard provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for certain research and development transactions. Under this new standard, a company can recognize as revenue consideration that is contingent upon achievement of a milestone in the period in which it is achieved, only if the milestone meets all criteria to be considered substantive. This standard will be effective for us on a prospective basis as of January 1, 2011. We have evaluated the potential impact of this standard and have determined it will have no significant impact on our financial position or results of operations. 2. Restructuring activities Costs incurred with restructuring activities generally consist of voluntary and involuntary severance-related expenses, asset impairments and other costs to exit activities. We recognize voluntary termination benefits when the employee accepts the offered benefit arrangement. We recognize involuntary severance-related expenses depending on whether the termination benefits are provided under an ongoing benefit arrangement or under a one-time benefit arrangement. We recognize involuntary severance-related expenses associated with an ongoing benefit arrangement once they are probable and the amounts are estimable. We recognize involuntary severance-related expenses associated with a one-time benefit arrangement once the benefits have been communicated to employees. Restructuring activities have also resulted in asset impairments, which are included in restructuring expense and are recorded as an adjustment to the basis of the asset, not as a liability relating to a restructuring charge. When we commit to a plan to abandon a long-lived asset before the end of its previously estimated useful life, we accelerate the recognition of depreciation to reflect the use of the asset over its shortened useful life. When an asset is held to be sold, we write down the carrying value to its net realizable value and cease depreciation. In October 2008, we announced actions to reduce expenses in our Wireless segment, especially our baseband operation. In January 2009, we announced actions that included broad-based employment reductions to align our spending with weakened demand. Combined, these actions eliminated about 3,900 jobs; they were completed in 2009. The table below reflects the changes in accrued restructuring balances associated with these actions: Severance and Benefits Impairments and Other Charges Total Accrual at December 31, 2008 $ $
